DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 53, 55-57, and 59-64 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/19/2020 has been taken into account.

	Response to Amendment
In the amendment dated 09/29/2022, the following has occurred: Claims 53, 55, and 59 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 53, 55-57, and 59-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 59 and 59 are objected to because of the following informalities: 
Claims 53 and 59 each recite a “wall penetrating extent that protrudes rearwardly of the back side of the base”, twice. Each recitation should read “wall penetrating extent that protrudes rearwardly from the back side of the base”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 53 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passer (US 3,298,651).
Regarding Claim 53, Passer discloses an anchor component, comprising: a base (Passer: Fig. 1-2; 12) including a front side (Passer: Fig. 1-2; 14), a back side (Passer: Fig. 1-2; 16), a pivot end and a retainer end (Passer: Fig. 1-2; 18), the retainer end opposite the pivot end, at least first and second wall penetrating retainers (Passer: Fig. 1-2; 24) located toward the retainer end, the first wall penetrating retainer including a first wall penetrating extent that protrudes rearwardly of the back side of the base and has a curved configuration, the second wall penetrating retainer including a second wall penetrating extent that protrudes rearwardly of the back side of the base and has a curved configuration, wherein the curved configuration of the first wall penetrating extent curves toward the pivot end, wherein the curved configuration of the second wall penetrating extent curves toward the pivot end (Passer: Fig. 6); wherein the base includes a primary plate element with first and second sides extending in a direction that runs from the pivot end toward the retainer end, wherein a first base portion (Passer: Fig. 1-2; 25) bends rearwardly from the first side and a second base portion (Passer: Fig. 1-2; 25) bends rearwardly from the second side, wherein the first wall penetrating retainer extends rearwardly from the first base portion, wherein the second wall penetrating retainer extends rearwardly from the second base portion, wherein the first wall penetrating extent and the second wall penetrating extent each have a curved surface portion facing toward the pivot end, the curved surface portion being smooth (Passer: Fig. 2, 6).  

Claims 53, 55, 59, and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelli et al. (US 4,113,109).
Regarding Claim 53, Donnelli discloses an anchor component, comprising: a base (Donnelli: Fig. 1, 4; 26) including a front side, a back side, a pivot end and a retainer end, the retainer end opposite the pivot end, at least first and second wall penetrating retainers (Donnelli: Fig. 1, 4; 33) located toward the retainer end, the first wall penetrating retainer including a first wall penetrating extent that protrudes rearwardly of the back side of the base and has a curved configuration, the second wall penetrating retainer including a second wall penetrating extent that protrudes rearwardly of the back side of the base and has a curved configuration, wherein the curved configuration of the first wall penetrating extent curves toward the pivot end, wherein the curved configuration of the second wall penetrating extent curves toward the pivot end (Donnelli: Fig. 3); wherein the base includes a primary plate element with first and second sides extending in a direction that runs from the pivot end toward the retainer end, wherein a first base portion (Donnelli: Fig. 1, 4; 27) bends rearwardly from the first side and a second base portion (Donnelli: Fig. 1, 4; 27) bends rearwardly from the second side, wherein the first wall penetrating retainer extends rearwardly from the first base portion, wherein the second wall penetrating retainer extends rearwardly from the second base portion, wherein the first wall penetrating extent and the second wall penetrating extent each have a curved surface portion facing toward the pivot end, the curved surface portion being smooth (Donnelli: Fig. 3-4).  
Regarding Claim 55, Donnelli discloses the anchor component of claim 53, wherein the base (Donnelli: Fig. 1, 4; 26), the first wall penetrating retainer (Donnelli: Fig. 1, 4; 33) and the second wall penetrating retainer (Donnelli: Fig. 1, 4; 33) are of monolithic configuration formed of a plate material that defines a plate thickness of each of the base, the first wall penetrating retainer and the second wall penetrating retainer; wherein the plate material is bent so as to position the first and second wall penetrating retainers such that the first wall penetrating extent and the second wall penetrating extent protrude rearwardly, with the plate thickness, along the first wall penetrating extent and the second wall penetrating extent, running in a direction that extends from the first side toward the second side (Donnelli: Fig. 1).  

Regarding Claim 59, Donnelli discloses an anchor component, comprising: a base (Donnelli: Fig. 1, 4; 26) including a front side, a back side, a first side, a second side, a pivot end and a retainer end, the retainer end opposite the pivot end, the first side and the second side running between the retainer end and the pivot end, the second side opposite the first side; at least first and second wall penetrating retainers (Donnelli: Fig. 1, 4; 33) located toward the retainer end and spaced apart from each other with the first wall penetrating retainer at the first side and the second wall penetrating retainer at the second side, the first wall penetrating retainer including a first wall penetrating extent that protrudes rearwardly of the back side of the base and has a curved configuration, the second wall penetrating retainer including a second wall penetrating extent that protrudes rearwardly of the back side of the base and has a curved configuration, wherein the curved configuration of the first wall penetrating extent curves toward the pivot end, wherein the curved configuration of the second wall penetrating extent curves toward the pivot end (Donnelli: Fig. 3); wherein the base, the first wall penetrating retainer and the second wall penetrating retainer are of monolithic configuration formed of a plate material that defines a plate thickness, wherein the plate material is bent so as to position the first and second wall penetrating retainers such that the first wall penetrating extent and the second wall penetrating extent protrude rearwardly, with the plate thickness, along the first wall penetrating extent and the second wall penetrating extent, running in a direction that extends from the first side toward the second side (Donnelli: Fig. 1), wherein the first wall penetrating extent and the second wall penetrating extent each have a length, a first curved surface portion facing toward the pivot end and a second curved surface portion facing away from the pivot end, wherein a dimension between the first curved surface portion and the second curved surface portion is constant along a majority of the length (Donnelli: Fig. 3-4).  
Regarding Claim 63, Donnelli discloses an anchor assembly comprising the anchor component of claim 59 as a first anchor component (Donnelli: Fig. 1-3; 25), wherein the anchor assembly further comprises a second anchor component (Donnelli: Fig. 1-3; 40) pivotably connected to the first anchor component.  
Regarding Claim 64, Donnelli discloses an anchor assembly of claim 63, wherein the second anchor component (Donnelli: Fig. 1-3; 40) includes a second base (Donnelli: Fig. 1-3, 5; 41) and a third wall penetrating retainer (Donnelli: Fig. 1-3, 5; 45) having a third wall penetrating extent, wherein the second base and the third wall penetrating retainer are of monolithic configuration formed of a plate material that defines a second plate thickness, wherein the second plate material is bent so as to position the third wall penetrating retainer such that the third wall penetrating extent protrudes in a rearward direction from the second base, with the second plate thickness, along the third wall penetrating extent, running in a direction that extends from a first side toward a second side of the second base, wherein the first and second sides extend in a direction that runs from a pivot end toward a retainer end of the second base (Donnelli: Fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Passer (US 3,298,651) in view of Joseph (CH 491 296).
Regarding Claim 56, Passer discloses the anchor component of claim 53, but fails to disclose a retainer end including a tab portion that extends in a forward direction.  However, Joseph teaches a retainer end including a tab portion (Joseph: Fig. 20; 22) that extends in a forward direction.  
Passer and Joseph are analogous because they are from the same field of endeavor or a similar problem solving area e.g. wall mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base in Passer with the tab portion from Joseph, with a reasonable expectation of success, in order to in order to provide an additional inclined surface on the component (Joseph: Col. 3, Ln. 16-26), thereby making installation and removal easier via another surface for the user to grip.
Regarding Claim 57, Passer, as modified, teaches the anchor component of claim 56, further comprising a mount structure (Passer: Fig. 1-2; 30, 34) spaced from the tab portion (Joseph: Fig. 20; 22) and extending in the forward direction.  

Claims 56-57 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelli et al. (US 4,113,109) in view of Joseph (CH 491 296).
Regarding Claim 56, Donnelli discloses the anchor component of claim 53, but fails to disclose a retainer end including a tab portion that extends in a forward direction.  However, Joseph teaches a retainer end including a tab portion (Joseph: Fig. 20; 22) that extends in a forward direction.  
Donnelli and Joseph are analogous because they are from the same field of endeavor or a similar problem solving area e.g. wall mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base in Donnelli with the tab portion from Joseph, with a reasonable expectation of success, in order to in order to provide an additional inclined surface on the component (Joseph: Col. 3, Ln. 16-26), thereby making installation and removal easier via another surface for the user to grip.
Regarding Claim 57, Donnelli, as modified, teaches the anchor component of claim 56, further comprising a mount structure (Donnelli: Fig. 1-2; 40) spaced from the tab portion (Joseph: Fig. 20; 22) and extending in the forward direction.  
Claim 60 is rejected, as set forth in the rejection of claim 56.
Claim 61 is rejected, as set forth in the rejection of claim 57.

Allowable Subject Matter
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631      
                                                                                                                                                                                                  
/Muhammad Ijaz/Primary Examiner, Art Unit 3631